DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Domestic Priority data as claimed by applicant:  This application is a 371 of PCT/EP2019/052310 01/31/2019 which claims benefit of 62/631,549 02/16/2018

Drawings

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both encoders (Figs. 1 and 2) and MUX (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "118" have both been used to designate MUX (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “804” has been used to designate both output signal (Para. [0072]) and analog signal (Para. [0073]). Additionally, reference character “840” designates two seemingly different aspects of Fig. 8, one being a “comparator”.  It appears as it the second designation of reference character “840” has been mistyped, and should read “804”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "connector" 270 (Fig. 2) as referenced in Para. [0041].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1, 2, 4, 8-12, and 14    
An ultrasound imaging component 
A processing component 
A clock recovery component 
A beamforming component 
A signal processing component 
An analog beamforming component 
A digital beamforming component 
Signal conditioning component 
A current mode logic (CML) component 
A coupling component 

Claims 1-2
 An ultrasound imaging component has been broadly interpreted as any element capable of transmitting or receiving ultrasound signals, for example transducer elements configured to transmit a plurality of analog ultrasound echo channel signals, as described in Paras. [0010, 0075] of the PG-Publication.
	 
Claim 4
A processing component has been broadly interpreted as any component that interprets and executes instructions, as described in Para. [0036] of the PG-Publication.

Claim 8 
A clock recovery component has been broadly interpreted as any component configured to recover a clock signal from the received digital signal for the decoding, as described in Para. [0010] of the PG-Publication.

Claim 9  
A beamforming component has been broadly interpreted as any component capable of generating a beamformed signal, as described in Para. [0010] of the PG-Publication.
A signal processing component has been broadly interpreted as any component capable of generating an image signal based on a beamforming signal, as described in Paras. [0010 and 0042] of the PG-Publication.

Claim 10 
An analog beamforming component has been broadly interpreted as any component capable of partial beamforming on analog ultrasound echo channel signals, as described in Para. [0010] of the PG-Publication.
A digital beamforming component has been broadly interpreted as any component capable of partial beamforming on channelized data streams, as described in Para. [0010] of the PG-Publication.


Claim 11 
A signal conditioning component has been broadly interpreted as any component capable of performing at least one of high-frequency pre-emphasis or low-frequency de-emphasis on the digital signal, as described in Para. [0010] of the PG-Publication.

Claim 12  
A current mode logic (CML) component has been broadly interpreted as any component capable of generating a digital signal based on multiplexed channelized data streams, as described in Paras. [0010, 0060, and 0064] of the PG-Publication.

Claim 14 
 A coupling component has been broadly interpreted as any element of component serving to connect two or more elements or components, either directly or indirectly, as described in Paras. [0010 and 0084-86] of the PG-Publication.

10.	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



12.	Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 recite “determining whether a data size of the generated channelized ultrasound echo data streams exceeds a threshold associated with an image depth…[and]… transmit the digital signal based on the determination”.  However, no clarity is provided regarding how the threshold is associated with image depth (for example, pixel depth, sample depth, or penetration depth); or whether the association based on  a beam characteristic correlated to image depth (for example, signal frequency or focal length). Furthermore, it is unclear whether the transmitted data reflects exceeding or not exceeding (emphasis added) said threshold.  For these reasons, claims 4 and 17 are indefinite.
Under the broadest reasonable interpretation, the limitation is being interpreted as any association, direct or correlated, of any characteristic of the ultrasound echo wave or of the data with  an image depth, with the resulting transmitted data having either exceeded or not exceeded the threshold (emphasis added).

Claim Rejections - 35 USC § 102

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


15.	Claims 1-3, 5, 7-9, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0305449 to Wegener et al., hereinafter "Wegener".

16.	Regarding Claim 1, Wegener discloses a medical ultrasound imaging system (Para. [0023]), comprising: 
a communication link (digital interface 220) including at least one data lane in communication with a host system (Fig. 5, Para. [0059], digital interface 220 communicates with, and transfers compressed signals to the ultrasound signal processor 130 [host system]); 
and an ultrasound imaging probe (Para. [0120], transducer head), comprising: 
an ultrasound imaging component configured to provide a plurality of analog ultrasound echo channel signals (Fig. 1, Para. [0054], transducer 110 may launch and receive signals 110i; Para. [0059], regarding the analog signal output from the transducer element); 
a plurality of analog-to-digital converters (ADCs) coupled to the ultrasound imaging component, the plurality of ADCs configured to generate channelized ultrasound echo data streams based on the plurality of analog ultrasound echo channel signals (Figs. 5 and 9; Para. [0054], ADC bank 120 illustrating plurality of ADCs 120i);
 a multiplexer (MUX) coupled to the plurality of ADCs and configured to multiplex the channelized ultrasound echo data streams into a multiplexed channelized ultrasound echo data stream (Fig. 9; Para. [0065], regarding multiplexer 252 coupled to ADC bank 120 to form multiplexed signal samples R.sub.1 to R.sub.M); 
and a communication interface coupled to the MUX and the communication link (Fig. 9, serializer 262 coupled to MUX 252 and digital interface 220), the communication interface configured to transmit a digital signal including the multiplexed channelized ultrasound echo data stream over the at least one data lane to the host system (Figs. 5 and 9, Paras. [0059 and 0065], serializer 262 transmits digital signals across active data ports 270i to digital interface 220, which transmits to host system, signal processor 130). 

17.	Regarding Claims 2, 3, and 5, Wegener discloses the medical ultrasound imaging system of claim 1 as indicated above.  Wegener further teaches (Claim 2) wherein the ultrasound imaging component includes an array of transducer elements (Fig. 1, transducer elements 110i), and wherein each of the plurality of ADCs is coupled to one of the transducer elements and configured to generate one channel data stream of the channelized ultrasound echo data streams based on a corresponding analog ultrasound echo channel signal (Fig. 1; Para. [0054], transducer 110 with array elements 110i transmit a plurality of analog signals to AFE 114 to ADC input channels 115i to generate data stream 121i); (Claim 3) wherein the MUX comprises: a first MUX coupled to a first subset of the plurality of ADCs and configured to multiplex corresponding channelized ultrasound echo data streams into a first multiplexed channelized ultrasound echo data stream; and 26WO 2019/158363PCT/EP2019/052310 a second MUX coupled to a second subset of the plurality of ADCs and configured to multiplex corresponding channelized ultrasound echo data streams into a second multiplexed channelized ultrasound echo data stream, wherein the communication interface is further configured to simultaneously transmit a first digital signal including the first multiplexed channelized ultrasound echo data stream over a first data lane of the communication link and a second digital signal including the second multiplexed channelized ultrasound echo data stream over a second data lane of the communication link (Annotated Fig. 10A, Paras. [0065-66]; multiplexers 252 [a-d, where a is the first, b is the second, and so forth] and box 1 illustrate multiplexers MUX 252i coupled to a subset of the plurality of ADCs [for example, ADCs 4-7], where MUX 252i multiplexes echo stream data 253i into M channels of multiplexed signals, and transmits to serializer 262i [communication interface] to serialize signal to corresponding data ports 270i-k; this configuration is repeated for multiplexers 252 a-d); (Claim 5) wherein the ultrasound imaging probe further comprises: an encoder coupled to the MUX and configured to encode the multiplexed channelized ultrasound echo data stream into an encoded data stream (Fig. 9, serializer 262.  Examiner notes that in its broadest interpretation, encoding involves converting data to a different form; and serialization, the process of converting data into a single string for ease of storage or transmission, reads on the claim limitation), and wherein the communication interface is further configured to transmit the digital signal by transmitting the digital signal including the encoded data stream over the at least one data lane to the host system (Fig. 9, serializer 262 serializes data for transmission by corresponding port 270i over corresponding data lane to the digital interface, where [abstract] resulting sequences of compressed samples are transferred to an ultrasound signal processor [host system 130]); and (Claim 14) further comprising: a coupling component configured to couple the communication link to the host system, wherein the coupling component includes a beamforming component configured to generate a beamformed signal based on the channelized ultrasound echo data streams (Figs. 1 and 2, ADC 120 transmits channelized echo data [output 121i] and is coupled to ultrasound signal processor 130, which includes receive beamformer 160). 



    PNG
    media_image1.png
    755
    810
    media_image1.png
    Greyscale


18.	Regarding Claims 7-9, Wegener teaches (Claim 7) the medical ultrasound imaging system of claim 5 as indicated above. Wegener further teaches further comprising: the host system comprising: 27WO 2019/158363PCT/EP2019/052310 a communication interface coupled to the communication link (port 310 is an LDS receiver and is coupled to the communication link) and configured to receive the digital signal including the multiplexed channelized ultrasound echo data stream from the communication link; and a decoder (deserializer 315) coupled to the communication interface and configured to decode the digital signal to produce a decoded data stream, and a de-multiplexer (DeMUX) (DEMUX 320) coupled to the decoder and configured to de-multiplex the multiplexed channelized ultrasound echo data stream into de-multiplexed channelized ultrasound echo data streams (Fig. 11, Para. [0068], regarding each LVDS receiver [port 310] receiving the differential signal produced by LVDS transmission [communication link] and relaying the signal to deserializer 315 to convert [decode] the data to parallel channels of multiplexed signals [R.sub.1 to R.sub.M] to be transferred to DEMUX 320 to rearrange [demultiplex]  the data to the order of the original sequences X.sub.1 to X.sub.N); the medical ultrasound imaging system of claim 7 as indicated above. Wegener further teaches (Claim 8) wherein the communication interface of the host system further comprises: a clock recovery component configured to recover a clock signal from the received digital signal for the decoding (Fig. 10A, Para. [0066];  phase lock loop [PLL] 280 operates on the ADC input clock to produce the data clock 281 for the serializers 262 and the data ports 270; PLLs are known in the art to consist of a clock recovery circuit); and (Claim 9) wherein the host system further comprises: a beamforming component configured to generate a beamformed signal based on the de- multiplexed channelized ultrasound echo data streams (Fig. 11, Para. [0068], demultiplexer 320 transmits demultiplexed channelized echo data streams to the ultrasound signal processor 130, which then applies beamforming operations); a signal processing component (Fig. 1, scan converter 140 and image processor 150) coupled to the beamforming component (ultrasound signal processor 130) and configured to generate an image signal based on the beamformed signal (Fig. 1, Paras. [0006 and 0055] scan converter 140 performs coordinate transformations of a frame of processed samples to produce a frame of ultrasound image samples having a raster (rectilinear) format, where  "frame" refers to an array of ultrasound data, either raw or processed, that is eventually processed to form an ultrasound image for display; image processor 150 can apply additional image enhancement operations to the ultrasound image samples); and a display configured to display the image signal (Fig. 1, display 155 provides two-dimensional or three-dimensional images for analysis by a user).

19.	Regarding Claim 15,  Wegener discloses a method of medical ultrasound imaging, comprising: 
receiving, from an ultrasound imaging component of an ultrasound imaging probe, a plurality of analog ultrasound echo channel signals (Para. [0018], ultrasound imaging system includes an array of ultrasound transducer elements that outputs a plurality of analog ultrasound signals during a sampling window); 
generating, via a plurality of analog-to-digital converters (ADCs) of the ultrasound imaging probe, channelized ultrasound echo data streams based on the plurality of analog ultrasound echo channel signals (Para. [0019], regarding digitally sampling the plurality of analog ultrasound signals using analog to digital converters [ADC 120, 120i] to produce a plurality of sequences of signal samples [121i], each sequence of signal samples representing an analog ultrasound signal output by a corresponding transducer element during the sampling window); 
multiplexing, via a multiplexer (MUX) of the ultrasound imaging probe, the channelized ultrasound echo data streams into at least one multiplexed channelized ultrasound echo data stream (Fig. 9; Para. [0065], regarding multiplexer 252 coupled to ADC bank 120 to form multiplexed signal samples R.sub.1 to R.sub.M; Paras. [0019-20] regarding the method of digitally sampling the plurality of analog ultrasound signals using analog to digital converters to produce a plurality of sequences of signal samples [noted as X.sub.1 to X.sub.N data in Fig. 9] and compressing the plurality of sequences of signal samples to form a plurality of corresponding sequences of compressed samples [noted as converting the X.sub.1-N sequences to R.sub.1-M sequences via the MUX in Fig. 9]; 
and 29WO 2019/158363PCT/EP2019/052310 transmitting, to a host system via at least one data lane of a communication link, a digital signal including the multiplexed channelized ultrasound echo data stream (Fig. 9, Paras. [0021, 0097], regarding transferring the plurality of corresponding sequences of compressed samples across a data transfer interface to a signal processor 130).  

20.	 Regarding Claims 16, 18-20, Wegener discloses the method of claim 15 as indicated above.  Wegener further teaches (Claim 16) wherein the multiplexing includes: multiplexing, via a first MUX coupled to a first subset of the plurality of ADCs, corresponding channelized ultrasound echo data streams into a first multiplexed channelized ultrasound echo data stream; and multiplexing, via a second MUX coupled to a second subset of the plurality of ADCs, corresponding channelized ultrasound echo data streams into a second multiplexed channelized ultrasound echo data stream, and wherein the transmitting includes simultaneously transmitting a first digital signal over a first data lane of the communication link and a second digital signal over a second data lane of the communication link, the first digital signal including the first multiplexed channelized ultrasound echo data stream, and the second digital signal including the second multiplexed channelized ultrasound echo data stream (Annotated Fig. 10A, Paras. [0020, 0065-66]; multiplexers 252 [a-d, where a is the first, b is the second, and so forth] and box 1 illustrate multiplexers MUX 252i  is coupled to a subset of the plurality of ADCs [for example, ADCs 4-7], where MUX 252i multiplexes echo stream data 253i into M channels of multiplexed signals, and transmits to serializer 262i [communication interface] to serialize signal to corresponding data ports 270i-k; this configuration is repeated for multiplexers 252 a-d); (Claim 18) the method of claim 15, further comprising: encoding, via an encoder of the ultrasound imaging probe, the multiplexed channelized ultrasound echo data stream into an encoded data stream, wherein the transmitting includes transmitting the digital signal including the encoded data stream over the at least one data lane to the host system (Figs. 1 and 9, serializer 262 encodes digital multiplexed data 253i [121i prior to multiplexing] for transmission by corresponding port 270i over corresponding data lane to ultrasound signal processor 130); (Claim 19) the method of claim 18, further comprising: receiving, by the host system, the digital signal including the multiplexed channelized ultrasound echo data stream from the communication link (Fig. 11, Para. [0068], regarding each LVDS receiver [port 310] receiving a differential signal produced by LVDS transmission [communication link]); 30WO 2019/158363PCT/EP2019/052310 decoding, by the host system, the digital signal into a decoded data stream (Fig. 11, Para. [0068], regarding relaying the signal to deserializer 315 to convert [decode] the data to parallel channels of multiplexed signals [R.sub.1 to R.sub.M]); and de-multiplexing, by the host system, the decoded data stream into de-multiplexed channelized ultrasound echo data streams (Fig. 11, Para. [0068], DEMUX 320 to rearrange [demultiplex]  the data to the order of the original sequences X.sub.1 to X.sub.N.); and (Claim 20) the method of claim 19, further comprising: generating, by the host system, a beamformed signal based on the de-multiplexed channelized ultrasound echo data streams (Fig. 11, signal processor 130 generates a beamformed signal based on demultiplexed data streams arising from DEMUX 320); generating, by the host system, an image signal based on the beamformed signal (Fig. 1, Para. [006, 0055], scan converter 140 and image processor 150 generate an image signal based on beamformed data arising from ultrasound signal processor 130); and displaying, by the host system, the image signal (Fig. 1, display 155 provides two-dimensional or three-dimensional images for analysis).



Claim Rejections - 35 USC § 103

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	 Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/305449 to Wegener et al., hereinafter "Wegener" as applied to claim 1 above, and further in view of NPL LVDS Owner's Manual Design Guide, 4th ed., to Texas Instruments, hereinafter "Texas Instruments".

25.	Regarding Claim 11, Wegner discloses the ultrasound medical imaging system of claim 1 as indicated above. Wegner further discloses (Claim 11) wherein the communication interface includes: a signal conditioning component configured to perform at least one of high-frequency pre-emphasis or low-frequency de-emphasis on the digital signal (Para. [0062], data port 270 provides low-voltage differential signaling [LVDS] data transmission.  Examiner notes that high-frequency pre-emphasis is a feature of LVDS interface); (Claim 12) wherein the communication interface includes: a current mode logic (CML) component configured to generate the digital signal based on the multiplexed channelized ultrasound echo data stream (Para. [0062], port 270 may alternatively be configured with Serdes interfaces [i.e., CML]).  Yet, Wegner neither teaches the inherency of pre-emphasis signal conditioning as a feature of an LVDS interface, nor explains the association of CML to SerDes (serializer-deserializer) interfaces.
Texas Instrument teaches LVDS signal technology utilizes pre-emphasis signal conditional techniques (Table 7-9 Differences Between Pre-Emphasis and De-Emphasis, pg. 65) and that these techniques are typical of LVDS signaling; and further teaches the Ser-Des architectures where CML interfaces are well-suited (for example, Section 3.4  regarding 8-bit/10-bit SerDes and Fig. 3-4, pg. 19; Fig. 9.14, pg. 92).
Upon reading Wegner and the Texas Instrument manual, one skilled in the art would understand the need for faster data rates and longer transmission paths when compressing ultrasound signals.  As such, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate LVDS- and CML-enabled interfaces.  Doing so would have allowed for the signal conditioning required to accommodate for very-high frequency content, while considering transmission loss in cables and FR4 traces (pg. 11).  One would have been motivated to do so in order to enable a more effective and efficient data compression and processing at the requisite bandwidth and transfer speed to acquire, present, and analyze received ultrasound data.

26.	 Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/305449 to Wegener et al., hereinafter "Wegener" as applied to claim 1 above, and further in view of US 9, 295,444 B2 to Schwartz et al., hereinafter "Schwartz".

27.	Regarding Claim 4, modified Wegener discloses the medical ultrasound imaging system of claim 1 as indicated above. However, Wegener fails to disclose wherein the ultrasound imaging probe further comprises: a processing component configured to determine whether a data size of the generated channelized ultrasound echo data streams exceeds a threshold associated with an image depth, and wherein the communication interface is further configured to transmit the digital signal based on the determination.  
Schwartz, from a similar field of endeavor with respect to signal transmission in a transducer-array-based ultrasound imaging system, teaches wherein the ultrasound imaging probe further comprises: a processing component configured to determine whether a data size of the generated channelized ultrasound echo data streams exceeds a threshold associated with an image depth (Claim 57; Figs. 17 and 18, Paras. [0279-81], regarding a threshold for transmit and receive acceptance angles used to determine aperture growth [aperture size is correlated to image depth]), and wherein the communication interface is further configured to transmit the digital signal based on the determination
(Para. [0281], transmit event data from receive channels extending beyond the sum of the transmit and receive apertures may not need to be sent to the main unit, because they are outside the aperture bounds])
It would have been obvious to one skilled in the art, prior to the filing date of the claimed invention, to combine the imaging system of Wegener with the data processing technique as taught by Schwartz.  Doing so would have the expected result of limiting the lateral resolution.  One would be motivated to do so in order to permit a greater degree of data reduction and enable a greater bandwidth for the transmission of large data sets.

28.	Regarding Claim 17, modified Wegener discloses the method of claim 15 as indicated above. However, Wegener fails to disclose determining whether a data size of the generated channelized ultrasound echo data streams exceeds a threshold associated with an image depth, wherein the transmitting includes transmitting the digital signal based on the determining.  
Schwartz, from a similar field of endeavor with respect to signal transmission in a transducer-array-based ultrasound imaging system, teaches wherein the ultrasound imaging probe further comprises: a processing component configured to determine whether a data size of the generated channelized ultrasound echo data streams exceeds a threshold associated with an image depth, and wherein the communication interface is further configured to transmit the digital signal based on the determination (Claim 57; Examiner notes Schwartz teaches a method of data compression by varying the dynamic range [Col. 47, Lns. 24-27], where data selection is based on characteristics of the digital data, including the number of bits [data size] and may include comparison to predetermined threshold (Col. 47, Lns. 41-42, 45-50].  Further, Schwartz establishes the link between dynamic range and depth [Col. 48, Lns. 62-64], and between dynamic range and data size [Col. 47, Lns. 16-17].)
It would have been obvious to one skilled in the art, prior to the filing date of the claimed invention, to combine the imaging system of Wegener with the data processing technique as taught by Schwartz.  Doing so would have the expected result of modifying the dynamic range of the system.  One would be motivated to do so in order to permit a greater degree of data reduction and enable the transmission of large data sets.

29.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/305449 to Wegener et al., hereinafter "Wegener" as applied to claim 5 above, and further in view of WO 02080479 A1 to Adam et al., hereinafter "Adam".

30.	Regarding Claim 6, modified Wegener teaches the medical ultrasound imaging system of claim 5 as indicated above.  However, Wegener fails to teach wherein the encoded data stream includes a control word indicating a start of the encoded data stream.  
Adam, from a similar field of endeavor with regard to a method and system for encoding data that is transmitted over a serial link,  teaches wherein the encoded data stream includes a control word indicating a start of the encoded data stream (Fig. 2, Pg.  6, Lns. 9-13, regarding  Step 204:  control characters are mapped into 8-bit control words and…all control words are moved to the beginning of the group).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Wegener with the teachings of Adam to include a code word at the beginning of the encoded data stream.  Doing so would have the benefit of indicating control information in the data stream, such as the start of a data packet, the end of a data packet, or that the communication link is not in use.
One would have been motivated to do so to achieve a more robust data processing system, and enable the encoding or serialization of large volumes of data.

31.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/305449 to Wegener et al., hereinafter "Wegener" as applied to claim 1 above, and further in view of US 2013/0226001 A1 to Steen, et al., hereinafter "Steen".

32.	Regarding Claim 10,  modified Wegener teaches the medical ultrasound imaging system of claim 1 as indicated above. However Wegener fails to teach , wherein the ultrasound imaging probe further includes at least one of: an analog beamforming component coupled to the ultrasound imaging component and the plurality of ADCs, the analog beamforming component configured to perform partial beamforming on the plurality of analog ultrasound echo channel signals; or a digital beamforming component coupled to the plurality of ADCs and the MUX, the digital beamforming component configured to perform partial beamforming on the channelized ultrasound echo data streams.  
Steen, from a similar field of endeavor with respect to ultrasound probes having transducers capable of partial beamforming, teaches wherein the ultrasound imaging probe (probe 12) further includes at least one of: an analog beamforming component (sub-aperture receive beamformer 114) coupled to the ultrasound imaging component (transducer array 100 having a group of receiving elements 104) and the plurality of ADCs (plurality of analog/digital (A/D) converters 120 may be housed within receiver 116) , the analog beamforming component configured to perform partial beamforming on the plurality of analog ultrasound echo channel signals (Fig. 2; Para. [0023] regarding  sub-aperture receive beamformer 114 partially beamforms the signals received from the receive group of elements 104 and then passes the partially beamformed signals to a receiver 116. 
It would have been obvious to one skilled in the art to modify the system of Wegner to include the partial beamforming system of Steen.  Doing so would function to output fewer channels of information than are received from the transducer elements (Para. [0024]).  One would have been motivated to do so to further reduce the required data rate.  

33.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/305449 to Wegener et al., hereinafter "Wegener" as applied to claim 1 above, and further in view of US 2014/0269206 A1 to Mo, et al., hereinafter "Mo".

34.	Regarding Claim 13, modified Wegener teaches the medical ultrasound imaging system of claim 1 as indicated above. However, Wegener fails to teach wherein the communication link further includes a plurality of twisted pairs forming a plurality of data lanes, and wherein the communication link includes a data transfer rate of at least 12 gigabits per second.
Mo, from a similar field of endeavor with respect to ultrasound transducers, particularly to the front-end operation of an ultrasound system, teaches wherein the communication link further includes a plurality of twisted pairs forming a plurality of data lanes (Para. [0016], transducer element system 10 includes transducer element 12, a system channel 24 [data lane], and twisted pair 26 of wires. System 10 may have a plurality of each of the aforementioned elements).  However, Mo does not teach wherein the communication link includes a data transfer rate of at least 12 gigabits per second.  
AV-IQ, a cable and connecter supply company, offers an 8-pair 24AWG High-speed InfiniTwist Cable (Model: 16KF3LF002) having a 12Gbps bandwidth (Product data sheet, Table of Product Offerings).  
Upon reading such a product datasheet and product description, one skilled in the art would understand the availability of high-bandwidth twisted pair cables.  It would have been obvious to one skilled in the art, prior to the date of the claimed invention, to incorporate the twisted pair cable as taught by Mo, and utilize a product as sold by AV-IQ, as they were readily available and known in the art.  Doing so would have the expected result of increasing the data transfer rate of the communication link to at least 12 Gbps.  One would be motivated to do so in order to allow for the reduction or rejection of common mode cross-talk and/or interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/        Examiner, Art Unit 3793                                                                                                                                                                                                
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793